           Case 2:20-cv-00006-SEH Document 10 Filed 06/01/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION

 AMERICAN FIRE AND CASUALTY
 COMPANY,
                                                  No. CV 20-06-BU-SEH
                                    Plaintiff,

 vs.                                              ORDER

 ASPEN MANAGEMENT, LLC;
 SAUNDERS OUTDOOR
 ADVERTISING, INC.; and BUTANA
 SAND AND GRAVEL, LLC,

                                    Defendants.

       The Complaint for Declaratory Judgment in this case was filed on January
             1
24, 2020. "Waiver[s] of the Service of Summons" were filed on February 24,

2020, February 25, 2020, and March 20, 2020. 2 Each defendant waived the service

of summons and answers or other responsive pleadings were due on or before

April 10, 2020. 3

       On April 10, 2020, Defendant Aspen Management, LLC filed its Amended

Unopposed Motion for Extension of Time to Answer Complaint. 4 On April 10,


       1
           See Doc. I.

       'See Docs. 3, 4, and 5.
       3
           See Docs. 3, 4, and 5.
       4
           Doc. 7.
          Case 2:20-cv-00006-SEH Document 10 Filed 06/01/20 Page 2 of 2



2020, the Court issued an Order5 granting the motion and directing Defendant

Aspen Management, LLC to file an answer on or before May 15, 2020. 6 As of the

date of this Order, no answers have been filed by any of the defendants.

      ORDERED:

      Plaintiff shall forthwith take all steps necessary and appropriate to move for

entry of default of Defendants Aspen Management, LLC, Saunders Outdoor

Advertising, Inc., and Butana Sand and Gravel, LLC for failure to answer or

respond, or, in the alternative, Plaintiff shall personally appear before the Court at

10:00 a.m. on Friday, June 5, 2020, at the Paul G. Hatfield Courthouse, Helena,

Montana, to show cause, if any, why this case should not be dismissed for failure

to prosecute.
                             ~-t-
      DATED this / ---a-ay of June, 2020.




                                                -'SAME.HADDON                  )
                                                United States District Judge




      5
          Doc. 8.
      6
          See Doc. 8 at 2.

                                          -2-
